A statute may be in part constitutional and in part unconstitutional. If the plaintiff in error had merely attacked in the superior court, upon the presentation of his petition for certiorari, the illegal unconstitutional provision that no appeal by certiorari can be had from the judgment of the mayor and council, I think that he could have been heard to do so, for the reason that this was the first opportunity that such attack could properly have been made. He has, however, after availing himself of the right and benefit of an appeal to the mayor and council, sought here to attack as unconstitutional, not only the portion which denies the right of certiorari to the superior court, but the entire provision authorizing the right of appeal to the mayor and council, of which right he has availed himself. This he cannot do.